F
NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
02 MICRO INTERNATIONAL LTD. AND 02 MICRO
INC., '
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND '
MICROSEMI CORPORATION, '
Interven0r.
2010-1482
On appeal from the United States lnternati0na1 Trade
C0rnmissi0n in InVestigati0n N0. 337-TA-666
ON MOTION
ORDER
Microsemi C0rp0rati0n moves for a 60-day extension
of ti1ne, until Janua1'y 27, 2012, to file its responsive brief
due to settlement negotiations
Upon consideration thereof

02 M`[CRO INTL LTD V. ITC
IT ls ORDERED THAT:
The motion is granted
DEC 06 2011
Date
ccc Henry C. Bunsow, Esq.
Panyin A. Hughes, Esq.
Mark W. Yocca, Esq.
s21
2
FOR THE CoURT
/s/ Jan Horbal__\;
J an Horbaly _
C1erk
' FELE
|‘l.8. COURT 0F A” PEALS FUR
THE FEDERAL'JclRsulT
DEC 06 2011
.lAN HDRBALY
CLEF!K
lo